Opinion issued September 18, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00627-CV
                           ———————————
                    RICHARD J. GONZALES, Appellant
                                       V.
         STANFORD DEVELOPMENT CORPORATION, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2008-09906



                         MEMORANDUM OPINION

      Appellant, Richard J. Gonzales, representing that he no longer wishes to

prosecute the appeal, has filed a motion to dismiss the appeal. No other party has
filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c).

       Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         2